Citation Nr: 0614289	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  96-47 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 14, 1986, 
for the award of a 100 percent schedular evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney-at-
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO awarded a 100 percent evaluation for post-
traumatic stress disorder, effective April 7, 1992.  

In August 1998, the Board granted an effective date of 
December 20, 1988, for the award of a 100 percent evaluation 
for post-traumatic stress disorder.  The veteran appealed the 
decision the United States Court of Appeals for Veterans 
Claims (Court).  In November 1999, the veteran and the 
Secretary of VA filed a joint motion to vacate the Board 
decision to the extent that it denied an effective date 
earlier than December 20, 1988, for the 100 percent 
evaluation for post-traumatic stress disorder and remand it 
for a new decision taking into consideration matters raised 
in the motion.  The Court granted the motion that same month.  

In June 2000, the Board granted an effective date of January 
16, 1988, for the award of the 100 percent evaluation for 
post-traumatic stress disorder.  The veteran again appealed 
the decision.  In August 2002, the Court issued a Memorandum 
Decision vacating and remanding the Board's decision to the 
extent that it denied an effective date earlier than January 
16, 1988, asserting that the Board's June 2000 decision was 
not in compliance with the November 1999 Court order.  

In May 2003, the Board granted an effective date of March 14, 
1986, for the award of the 100 percent evaluation for post-
traumatic stress disorder and determined that an earlier 
effective date could not be granted due to the finality of 
the March 13, 1986, Board decision (which denied an 
evaluation in excess of 10 percent for post-traumatic stress 
disorder).  The veteran again appealed the decision, and the 
Court issued a Memorandum Decision in October 2005, wherein 
it reversed the Board's decision to the extent that it 
concluded the March 1986 Board decision precluded an 
effective date earlier than March 14, 1986, for the 
100 percent evaluation.  It then vacated the May 2003 Board 
decision to the extent that it denied an effective date 
earlier than March 14, 1986.  With respect to vacating the 
decision, the Court stated the Board's May 2003 decision was 
not in compliance with the November 1999 Court order, nor the 
August 2002 Memorandum Decision.  

The case has been returned to the Board for further appellate 
review.  The Board notes that the Veterans Law Judge who had 
done the prior Board decisions no longer works at the Board, 
and the case has been reassigned to the undersigned Veterans 
Law Judge.  The veteran's representative has stated that he 
has no objection to this assignment.

The issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to compensation 
benefits under the provisions of 38 U.S.C. § 1151 for 
glaucoma as a result of VA treatment will be the subject of a 
separate decision issued at a later date.


FINDINGS OF FACT

1.  In a March 13, 1986, decision, the Board denied an 
evaluation in excess of 10 percent for post-traumatic stress 
disorder.  That decision is final.

2.  A January 27, 1986, VA treatment record showing the 
veteran was treated for post-traumatic stress disorder is a 
claim for increase.

4.  An April 29, 1985, private medical record establishes a 
factually ascertainable date that an increase in the service-
connected post-traumatic stress disorder occurred within one 
year of the January 27, 1986, claim for increase.  


CONCLUSION OF LAW

The criteria for an effective date of April 29, 1985, for the 
award of a 100 percent evaluation for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.157, 3.400 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that the veteran has 
waived its applicability.  Specifically, in the briefs 
submitted to the Board, the veteran, through his 
representative, has made no arguments regarding the VCAA nor 
any deficiencies in VA's meeting such duties.  Additionally, 
in an April 2001 brief, the veteran stated that the VCAA was 
not "applicable to this case."  

Regardless, based upon the arguments made by the veteran's 
representative, it is clear that he is aware of the evidence 
necessary to substantiate a claim for an earlier effective 
date for the award of an increased rating.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  The matters of: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; and (4) degree of disability are 
currently not at issue in this case, and thus, VA's failure 
to provide the veteran with these elements of a claim for VA 
benefits is harmless error.  The only issue involved is 
entitlement to an earlier effective date, and the arguments 
made by the veteran, through his representative, both before 
the Board and the Court, establish clearly that the veteran 
has actual knowledge of the evidence necessary to 
substantiate the claim.  

The veteran has stated he has no additional evidence to 
submit, and thus any failure on the part of VA to inform him 
of who bears what responsibility to obtain evidence and that 
he should submit any evidence in his possession that pertains 
to the claim is rendered harmless.  See Pelegrini, supra.; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, in this 
case, the issue involves an inquiry based upon the evidence 
of record around the time of the March 1986 Board decision 
and not based upon the development of new evidence.  See, e. 
g., Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

The sole issue before the Board is whether an effective date 
earlier than March 14, 1986, is warranted for the award of a 
100 percent evaluation for post-traumatic stress disorder.  
Thus, the issue involves an earlier effective date for a 
"claim for increase."  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  The regulation clarifies this to mean that the 
effective date in a claim for increase is the date of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2005); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. § 3.157(b) (2005), once a 
claim for compensation has been allowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R. 
§ 3.157(b). 

By way of background, on August 9, 1982, the veteran 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, seeking compensation for post-
traumatic stress disorder.  The RO denied the claim, and the 
veteran appealed the denial.  In a June 1984 decision, the 
Board awarded service connection for post-traumatic stress 
disorder.  The RO effectuated the grant of service connection 
in a June 1984 rating decision and assigned a 10 percent 
evaluation, effective August 9, 1982.  The veteran did not 
appeal that decision, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).

The veteran subsequently submitted a claim for increase, 
which was denied by the RO in July 1985.  The veteran 
appealed the decision, and in a March 13, 1986, decision, the 
Board denied an evaluation in excess of 10 percent for post-
traumatic stress disorder.  The veteran, the Board, and the 
Court have all agreed that the March 13, 1986, Board decision 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

While the claim for increase was pending before the Board, 
the veteran submitted a VA Form 1-9, Appeal to the Board of 
Veterans' Appeals, which was received on November 18, 1995.  
It appears that the veteran's claims file had already been 
transferred to the Board at the time this document was 
received at VA.  The veteran submitted a statement along with 
the Form 1-9 and several letters from his father, former 
wife, and roommate.  The veteran described having 
hallucinations, nightmares, flashbacks, and memory problems.  
He stated he had irrational thoughts and was emotionally 
unstable.  He also stated he could not get a job because 
every employer sensed his condition.  The veteran noted he 
had not worked "very much" in the last 15 years and felt he 
could not adjust to society.  He described being depressed 
all the time and having suicidal tendencies.  The lay 
statements showed similar descriptions.

On January 27, 1986, the veteran was treated at a VA 
outpatient clinic for "distress syndrome."  The veteran 
stated that if he did not get help soon, he was going to kill 
himself.  On January 28, 1986, the veteran was admitted for 
hospitalization at a VA facility with complaints of 
nervousness, difficulty dealing with anger, family conflict, 
difficult interpersonal relationships, and chronic and 
episodic suicidal ideation with at least one gesture 
previously.  He remained in the hospital for close to seven 
weeks and was discharged on March 14, 1986.  

In an April 1992 rating decision, the RO construed the 
November 1985 VA Form 1-9 as a claim for increase and granted 
a 50 percent evaluation for post-traumatic stress disorder, 
effective November 18, 1985.  As a result of this award, the 
veteran asserts that VA has already conceded that this is the 
date of claim and that because the veteran has pursued this 
claim since that time, the 100 percent evaluation should be 
granted as of that date.

The Board has carefully reviewed all the evidence of record 
and finds that the evidence supports the grant of a 
100 percent evaluation, effective April 29, 1985.  The 
reasons follow.

The Board has determined that the date of claim for increase 
is the January 27, 1986, VA outpatient treatment record based 
upon the provisions of 38 C.F.R. § 3.157.  The "date of 
claim" pre-dates the Board's March 13, 1986, decision.  

The Board notes that the Court stated in its October 2005 
Memorandum Decision that this case is controlled by Hazan v. 
Gober, 10 Vet. App. 511 (1997).  However, it must be noted 
that the facts in this case are distinguishable from those in 
Hazan to some extent.  In Hazan, there was a final Board 
decision in March 1990 denying a claim for increase and two 
months later (May 1990), the veteran submitted a new claim 
for increase.  Hazan, supra.  Thus, there was a final 
decision issued prior to the date of a new claim for 
increase.  Evidence at the time of the March 1990 Board 
decision included hearing testimony before the Board that the 
veteran had provided in August 1989.  The May 1990 claim for 
increase was granted effective in April 1990, and the veteran 
appealed the assignment of the effective date.  

In denying the veteran an earlier effective date for the 
award of the increased rating, the Board, in a March 1994 
decision, was silent as to consideration of the veteran's 
August 1989 hearing testimony, which the Court determined was 
error.  Hazan, 10 Vet. App. at 518.  Specifically, it 
determined that in applying the provisions of 38 U.S.C.A. 
§ 5110(b)(2) (emphasis added), VA must review all the 
evidence of record, and not just evidence which had not been 
previously considered, to determine the proper effective date 
for an award of increased benefits.  Id.  In making that 
statement, the Court cited exclusively to 38 U.S.C.A. 
§ 5110(b)(2), which allows the effective date to be up to one 
year prior to the date of claim and is an exception to the 
part of the statute that says that the effective date will be 
the later date between the date of claim and the date 
entitlement arose.  See 38 U.S.C.A. § 5110(a).  Essentially, 
the Court was stating that an effective date for an increased 
rating based upon the application of 38 U.S.C.A. § 5110(b)(2) 
could be prior to a final Board decision if the 
"ascertainable" increase was shown within one year of the 
date of claim and the "ascertainable" date preceded the 
Board decision (and the grant was not based upon the same 
evidence of record at the time of the prior Board decision).  
Hazan, 10 Vet. App. 519-21.

In this case, accepting that the January 27, 1986, VA 
outpatient treatment record was a claim for increase, the 
claim was filed prior to the March 13, 1986, Board decision.  
Again, in Hazan, the claim for increase was filed after the 
final Board decision denying an increased rating and the 
Court's holding involved exclusively the application of 
38 U.S.C.A. § 5110(b)(2), which allows the effective date to 
go back up to one year prior to the date of claim.  In this 
case, both the claim and the application of 38 U.S.C.A. 
§ 5110(b)(2) would be prior to the March 13, 1986, Board 
decision.  Based upon the Board's research, there is no 
precedent from the Court addressing what happens when a claim 
for increase is submitted while an appeal for an increased 
rating is pending before the Board.  Additionally, there is 
no statute or regulation that addresses this circumstance.

Nevertheless, under the provisions of 38 C.F.R. § 3.157(b), 
it states that the January 27, 1986, VA outpatient treatment 
record is a claim for increase, and the Board is bound by 
that regulation.  38 C.F.R. § 19.5 (2005).  Therefore, 
January 27, 1986, is the date of the "claim for increase."

Since the Board has determined that the January 27, 1986, 
hospitalization summary report is the date of claim, the 
veteran could be entitled to an effective date of January 27, 
1986, for the award of a 100 percent evaluation for post-
traumatic stress disorder if the facts show that he met the 
criteria for a 100 percent evaluation at that time.  Here, 
because the veteran was hospitalized for more than 21 days, 
he was granted a temporary total evaluation from January 28, 
1986, to March 13, 1986, under the provisions of 38 C.F.R. 
§ 4.29.  Thus, essentially, he has been in receipt of a 
100 percent evaluation since January 28, 1996.  However, 
being in receipt of a temporary total evaluation is not the 
same as being in receipt of a 100 percent schedular 
evaluation, as there are additional benefits that flow from 
the schedular evaluation that are not available under the 
temporary total evaluation.  This issue is moot based upon 
the analysis below.  

As stated above, the law states that the earliest effective 
date for an increased evaluation is that on which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 
3.400(o)(1) and (2) (2005).  

In 1986, the criteria for a 100 percent evaluation for post-
traumatic stress disorder were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as phantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1986).

Thus, in reviewing the evidence of record, the Board has 
concentrated on the evidence dated within one year of the 
January 1986 claim for increase to determine if there is a 
date where it was factually shown that the veteran met the 
criteria for the 100 percent evaluation.  There is an April 
29, 1985, letter from a private psychiatrist, wherein he 
stated that the veteran had been in therapy from July 1984 to 
October 1984, at which time he wanted to change therapists 
because he felt that no one was helping him.  The 
psychiatrist stated that the therapy had not assisted the 
veteran in reducing his symptoms.  The psychiatrist then 
stated that at his most recent visit with the veteran, the 
veteran described himself as feeling like he had cerebral 
palsy because his whole body would shake.  He complained of 
not being able to think or handle stress.  He stated he had 
dropped out of college.  The psychiatrist stated the veteran 
was plagued by suicidal ideation and had threatened to "end 
it all" if he did not see a relief of his symptoms.  He 
noted the veteran had had prior suicidal attempts and that 
the veteran stated he had a loaded gun and would consider 
harming himself.  The psychiatrist stated the veteran was not 
interested in pursuing therapy.  He concluded that the 
veteran's "extreme anxiety and anger" made him 
"dysfunctional" and that the veteran was in need of 
"intensive long[-]term therapy to assist him in dealing with 
his problems."  

The Board finds that the April 29, 1985, letter from the 
private psychiatrist establishes a factually ascertainable 
date within one year of the January 27, 1986, claim for 
increase, that the veteran's disability more nearly 
approximated the criteria for a 100 percent evaluation.  The 
symptoms described by the psychiatrist show a person who had 
been unable to benefit from any treatment and was 
demonstrably unable to obtain or retain employment.  Thus, 
based upon the application of 38 U.S.C.A. § 5110(b)(2), and 
resolving all reasonable doubt in favor of the veteran, the 
evidence supports the award of an effective date of April 29, 
1985.  

The Board is aware that in the April 1985 letter, the 
psychiatrist stated the veteran had received treatment from 
July 1984 to October 1984, at which time, he asked for a new 
therapist.  This could be construed as establishing that 
perhaps the veteran met the criteria for a 100 percent 
evaluation as early as October 1984.  That is beyond the one-
year period prior to the date of claim (January 1986), and 
the effective date could not go back to October 1984.  See 
38 U.S.C.A. § 5110(b)(2); Harper, 10 Vet. App. at 126-127; 38 
C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
Regardless, the Board does not find that the veteran's 
request to have a new therapist is indicative of being 
totally incapacitated psychiatrically or occupationally.  

The Board notes that private medical records (along with VA 
treatment records) may be informal claims for increase.  See 
38 C.F.R. § 3.157(b)(2).  However, in those circumstances 
involving private medical records, the date of the "informal 
claim for increase" is based upon when the document was 
received as opposed to the date of the document.  Compare 
38 C.F.R. § 3.157(b)(1) to § 3.157(b)(2).  It is not clear 
when the document was received by VA, as there is no date-
stamp on that particular document; however, the documents 
surrounding the private medical record are date-stamped in 
1989.  Therefore, the April 29, 1985, letter cannot form the 
basis for establishing that a claim for increase was filed at 
that time.

In arguing that an earlier effective date was warranted, the 
veteran asserted that because the RO had established that the 
November 1985 submission was a claim for increase that the 
Board is compelled to concede such finding.  The Board 
disagrees, as it is reviewing the claim for entitlement to an 
earlier effective date on a de novo basis and, in finding 
that the claim for increase was filed at a later date, has 
not taken away a benefit previously granted by the RO.  It is 
clear that the November 1985 submission from the veteran was 
intended to be included as part of his pending claim for 
increase, as opposed to a new claim for increase.  
Specifically, in a VA Form 21-4138, Statement in Support of 
Claim, received at the RO in February 1986, the veteran asked 
about the status of his "appeal (1-9)" that he had returned 
to the RO approximately on November 25, 1985.  This is clear 
evidence that the veteran's intent in submitting the November 
1985 Form 1-9 was to perfect the appeal that was pending at 
that time, as opposed to commencing or initiating a new claim 
for increase.  

While the November 1985 submission was supposed to be 
considered at the time of the March 1986 Board decision, the 
veteran has not attacked the Board decision as containing 
clear and unmistakable error.  The Board has granted an 
effective date earlier than November 1985.

In pointing out that the Board must consider all the evidence 
of record in determining what the effective date should be, 
the veteran has asserted that there is "significant evidence 
in the file" that showed the veteran had been unable to work 
since 1981.  He also stated that a March 1991 VA examination 
report showed that the veteran reported he had been 
unemployed since 1984.  As to the argument that the veteran 
would warrant an effective date as early as 1981 for the 
100 percent evaluation because he had been unable to work at 
that time, his argument fails for two reasons.  One, the 
veteran was not service connected for post-traumatic stress 
disorder until August 1982, and a disability evaluation 
cannot be assigned prior to the effective date service 
connection was granted.  Additionally, the Court and VA's 
General Counsel have interpreted the provisions of 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) as meaning 
that if the increase occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If, however, the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.   If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  Harper, 10 Vet. App. at 126-127; VAOPGCPREC 12-98 
(1998).  

There is no provision for assigning an effective date prior 
to date of claim when there is no evidence that can support 
an ascertainable degree of increased impairment within one 
year prior to date of claim.  This applies also to the 
veteran's assertion that a 1991 VA examination report showed 
he had been unable to work since 1984, as that is beyond the 
one-year period prior to the date of claim.  Granting an 
automatic retroactive effective date would render the words 
of 38 U.S.C.A. § 5110(b)(2) meaningless.  The statute is 
clear and unambiguous.  If an increase in disability is shown 
within one year prior to date of claim, whether formal or 
informal, then the effective date can be earlier than the 
date of claim.  See id.  However, if an increase in 
disability cannot be factually ascertainable within one year 
prior to date of claim, then the effective date is the date 
of claim.  See 38 U.S.C.A. 5110(a).  Accordingly, an 
effective date earlier than April 29, 1985, for the award of 
a 100 percent evaluation for post-traumatic stress disorder 
is denied.  

Prior to this Board's decision, the veteran's post-traumatic 
stress disorder was evaluated as 50 percent disabling as of 
November 18, 1985, and 100 percent disabling as of March 
1986.  While this is not an issue before the Board based upon 
its grant of an effective date earlier than November 1985 for 
the award of a 100 percent evaluation, the Board feels 
compelled to address one of the arguments made by the 
veteran.  He asserted that VA had "impermissibly staged" 
the veteran's rating by granting an effective date of 
November 1985 for the award of the 50 percent evaluation and 
a later date for the 100 percent evaluation since the RO had 
determined that the November 1985 claim had remained on 
appeal.  For this proposition, he cites to Fenderson v. West, 
12 Vet. App. 119 (1999).  That case addressed assigning 
staged ratings when the veteran appealed a rating decision 
that initially granted the benefit based upon the evaluation 
assigned by the RO at that time.  His assertion was that 
staged ratings could not be assigned in a non-Fenderson 
increased-rating claim.  

Staged ratings are not limited to cases involving a Fenderson 
issue.  The effective date statute states that the effective 
date of a claim for increase will be based upon the "facts 
found" but will not be earlier than the date of claim.  See 
38 U.S.C.A. § 5110(a).  Thus, the statute is clear in that a 
claim for increase will not always be granted based upon the 
date of claim, but can be based upon the "facts found."  In 
certain cases, the "facts" will establish that the veteran 
warranted one disability evaluation during a period of time 
and a different evaluation during another period of time.  
The statute and the regulation allow for staged ratings to 
occur, as long as the "facts" support staged ratings.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

As required by the October 2005 Memorandum Decision, the 
Board has "navigated through the appellant's numerous 
submissions" and made a determination as to the date of 
claim in this case.  There are multiple VA treatment records 
showing treatment for post-traumatic stress disorder that the 
Court had asked the Board to address regarding whether these 
records constituted informal claims.  These records are dated 
after the January 27, 1986, VA outpatient treatment record, 
and thus they would not provide the veteran with an earlier 
effective date.  Additionally, there are VA treatment record 
dated prior to January 27, 1986 (dated in 1985), but they do 
not show treatment for post-traumatic stress disorder, and 
cannot constitute claims for increase.  See 38 C.F.R. 
§ 3.157(b) (provisions apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has been previously established).  One shows a 
phone call from the veteran's mother that the veteran was 
upset about a death, but that is not "treatment of a 
disability" since the veteran was not actually treated on 
that date.  Id.  

The Court also stated that the Board must determine the 
earliest factually ascertainable date for the claim for 
increase, which it has done in determining that April 29, 
1985, is that date.  The Board has also addressed the holding 
in Hazan, supra.  Thus, the Board finds that it has complied 
with the orders issued by the Court to the extent possible.  
(Some of the issues that it wanted the Board to address are 
now moot due to the granting of earlier effective dates {from 
1988 to 1985} throughout the appeal process.)

For the reasons stated above, the Board finds that the 
evidence supports the grant of an effective date of April 29, 
1985, for the award of the 100 percent evaluation for post-
traumatic stress disorder.  The Board finds, however, that 
the preponderance of the evidence is against a finding that 
an effective date earlier than April 29, 1985, is warranted.  
The veteran had submitted a claim for increase in December 
1984, which was the claim that was before the Board in March 
1986.  Thus, that cannot be the date of claim, as that claim 
has already been adjudicated.  The Board has stated why it 
does not find that the November 1985 submission is a claim 
for increase and that the date of claim is the January 27, 
1986, VA outpatient treatment record under the provisions of 
38 C.F.R. § 3.157(b).  An effective date earlier than April 
29, 1985, is denied.


ORDER

An effective date of April 29, 1985, for the award of a 
100 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


